Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT

TO

RECEIVABLES PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of
December 13, 2013 (this “Amendment”), to the Receivables Purchase Agreement,
dated as of January 10, 2013, as amended by the First Amendment to Receivables
Purchase Agreement, dated as of August 20, 2013 (as so amended, and as otherwise
modified, supplemented, amended or amended and restated from time to time, the
“Agreement”), by and among Targa Receivables LLC, as seller (the “Seller”),
TARGA RESOURCES PARTNERS LP (“Targa”), as servicer (in such capacity, together
with its successors and permitted assigns in such capacity and any successor
servicer designated in accordance with the terms of the Agreement, the
“Servicer”), the various CONDUIT PURCHASERS party thereto from time to time, the
various COMMITTED PURCHASERS party thereto from time to time, the various
PURCHASER AGENTS party thereto from time to time, the various LC Participants
party thereto from time to time, and PNC BANK, NATIONAL ASSOCIATION, as
administrator (in such capacity, together with its successors and assigns in
such capacity, the “Administrator”) and as LC Bank, is by and among the parties
listed above. Unless otherwise defined in this Amendment, capitalized terms
shall have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, subject to the terms hereof, the parties to the Agreement wish to make
certain amendments to the Agreement as provided herein.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and sufficient consideration, the receipt of which is
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

Section 1. Amendments to the Signature Pages to the Agreement.

 

  (a) The third signature page to the Agreement is hereby amended by deleting
“Market Street Group Commitment: $200,000,000” in its entirety.

 

  (b) The fourth signature page to the Agreement is hereby amended by deleting
“Commitment: $200,000,000” and replacing it with “Commitment: $300,000,000”.

 

-1-



--------------------------------------------------------------------------------

Section 2. Amendments to Certain Defined Terms Appearing in Exhibit I to the
Agreement.

 

  (a) The defined term “Eligible Supporting Letter of Credit” appearing in
Exhibit I to the Agreement is hereby deleted and replaced with the following:

“Eligible Supporting Letter of Credit” means, with respect to any Pool
Receivables of an Obligor, an unconditional (except for any draft or
documentation required to be presented as a condition to drawings thereunder),
irrevocable standby or commercial letter of credit, at all times in form and
substance reasonably acceptable to the Administrator, issued or confirmed by an
Eligible Supporting Letter of Credit Provider, which letter of credit
(i) supports the payment of such Pool Receivables, (ii) names the Originator of
such Pool Receivables as the sole beneficiary thereof, (iii) is payable in U.S.
dollars and (iv) unless otherwise agreed in writing by the Administrator, by its
terms requires proceeds of all drawings thereunder to be sent by the issuer
thereof (or, if applicable, the confirming bank) directly to a Lock-Box Account
designated therein.

 

  (b) The defined term “Facility Termination Date” appearing in Exhibit I to the
Agreement is hereby amended by deleting the date “January 9, 2014” therein and
replacing it with “December 12, 2014”.

 

  (c) The defined term “Purchase Limit” appearing in Exhibit I to the Agreement
is hereby deleted and replaced with the following:

“Purchase Limit” means $300,000,000, as such amount may be reduced pursuant to
Section 1.1(c) or in connection with any Exiting Purchaser pursuant to
Section 1.22, or increased pursuant to Section 1.2(e) or (f). References to the
unused portion of the Purchase Limit shall mean, at any time, the Purchase Limit
minus the sum of the then outstanding Aggregate Capital plus the LC
Participation Amount.

Section 3. Representations and Warranties of the Seller and Targa. (i) The
Seller makes the representations and warranties contained in Sections 1 and 3 of
Exhibit III to the Agreement, and (ii) Targa makes the representations and
warranties in Section 2 of Exhibit III to the Agreement, in each case, as of the
Effective Date (as defined below) (unless any such representation or warranty
expressly indicates it is being made as of another specific date), both before
and immediately after giving effect to this Amendment.

Section 4. Agreement in Full Force and Effect, as Amended. All of the terms and
conditions of the Agreement shall remain in full force and effect, as amended by
this Amendment. All references to the Agreement in the Agreement or any other
document or instrument shall be deemed to mean the Agreement, as amended by this
Amendment. This Amendment shall not constitute a novation of the Agreement, but
shall constitute an amendment with respect thereto. The parties hereto agree to
be bound by the terms and obligations of the Agreement, as amended by this
Amendment, as though the terms and obligations of the Agreement were set forth
herein.

 

-2-



--------------------------------------------------------------------------------

Section 5. Effectiveness. This Amendment shall become effective in accordance
with its terms as of the date hereof (the “Effective Date”) upon receipt by the
Administrator of:

 

  (i) counterparts of this Amendment executed by the Seller, the Servicer, the
Administrator, each Purchaser Agent, each LC Bank and each Purchaser; and

 

  (ii) a duly executed copy of the Amended and Restated Fee Letter, dated as of
the date hereof, together with payment of the fees required by the terms thereof
to be paid on the date hereof.

Section 6. Counterparts. This Amendment may be executed in any number of
counterparts and by separate parties hereto on separate counterparts (including
by way of facsimile or electronic transmission), each of which when executed
shall be deemed an original, but all such counterparts taken together shall
constitute one and the same instrument.

Section 7. Governing Law. THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACT MADE
UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE CONFLICTS OF LAW PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, WHICH SHALL APPLY HERETO).

[Signature Pages Follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their duly authorized officers as of the date hereof.

 

TARGA RECEIVABLES LLC, as Seller By:  

  /s/ Matthew Meloy

  Name:   Matthew Meloy   Title:   SVP CFO and Treasurer TARGA RESOURCES
PARTNERS LP, as Servicer By:   Targa Resources GP LLC, its general partner By:  

  /s/ Matthew Meloy

  Name:   Matthew Meloy   Title:   SVP CFO and Treasurer

 

[Signature Page to Second Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent for the PNC Purchaser Group
By:  

  /s/ Jason Rising

  Name:   Jason Rising   Title:   Senior Vice President

PNC BANK, NATIONAL ASSOCIATION,

      as a Committed Purchaser

By:  

  /s/ Jason Rising

  Name:   Jason Rising   Title:   Senior Vice President

 

[Signature Page to Second Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,   as Administrator By:  

  /s/ Jason Rising

  Name:   Jason Rising   Title:   Senior Vice President

 

[Signature Page to Second Amendment to

Targa Receivables LLC Receivables Purchase Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as the LC Bank By:  

  /s/ Jason Rising

  Name:   Jason Rising   Title:   Senior Vice President

 

[Signature Page to Second Amendment to

Targa Receivables LLC Receivables Purchase Agreement]